Title: To George Washington from John Mitchell, 26 June 1780
From: Mitchell, John
To: Washington, George



Dr Sir
Philada 26 June 1780

Your Excellency’s favor of the 18th Instant, did not come to hand before the 23d Instant in the Evening. I have sent a piece of Jean and a piece of Drilling by the Bearer, Peter Misner Express, with Moulds, Thread, Silk & hairs I hope they will please; I cou’d not get any of the best White Drilling, this is Strong & good. hope there is sufficent Lining & triming for the whole I got a Taylor to procure them—If any thing is wanting it shall be sent immediately—inclosed is copy of the Bills of cost, I have a prospect of geting a good Butler for your Excellency, if his Charicter on examination proves good I will send him on, & send some Tea & Sugar with him.
Mrs Washington is very well & expects to sett off for Virginia on Sunday next—the Chariot will be finished on Thursday or Friday next, & I believe will please your Lady—notwithstanding my constant aplication to Mr Bringhurst he did not get the Carriage done in time—I sent Six Bottles of Mustard by Willet an Express. I have the honor to be with the greatest respect Your Excellency’s Most Obedt hume Servt

Jno. Mitchell

